                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

STATE FARM FIRE AND CASUALTY                      §
COMPANY,                                          §
     Plaintiff,                                   §
                                                  §
v.                                                §   ACTION NO. 4:18-CV-760
                                                  §   JUDGE MAZZANT/JUDGE JOHNSON
                                                  §
COMMTECH SALES, LLC, MICHAEL                      §
MCGRAW, XIP, LLC, and ROAM                        §
TECHNOLOGIES,                                     §
                                                  §
        Defendants.                               §


                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On March 14, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #51) that Defendant XIP, LLC’s (“XIP”) Motion to Dismiss Amended Complaint (the

“Motion”) (Dkt. #24) be GRANTED.

       Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court. Therefore, XIP’s Motion to Dismiss (Dkt. #24) is GRANTED.

        Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this

entire action, and all of the claims asserted therein, be DISMISSED WITHOUT PREJUDICE.

Each party shall bear its own costs.

       All relief not previously granted is hereby DENIED, and the Clerk is directed to

CLOSE this civil action.
IT IS SO ORDERED.
SIGNED this 9th day of April, 2019.




                           ___________________________________
                           AMOS L. MAZZANT
                           UNITED STATES DISTRICT JUDGE




                                      2
